DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on December 11, 2020 has been received. Claims 1-9 are currently pending.
Response to Arguments
Applicant’s arguments filed on December 11, 2020 have been fully considered, but are not deemed to be persuasive. 
	Applicant maintains the position that Pando definitively teaches against the use of elastic in the glove (see pages 2-3 of Applicant’s Remarks).
	The Examiner respectfully disagrees. As previously noted in the Non-Final Rejection, Pando discloses in paragraph 0013: “Here, a sealing mechanism is comprised of a strip of hook material 110 and a strip of loop material 120 arranged on the inner surface of the hand receiving area 130. It will be recognized by one of skill in the art that hook and loop material is the generic name for the commonly used trademark Velcro.TM. An inherent characteristic of this type of sealing mechanism is that it can be substantially sealed and re-sealed numerous times without replacing any of the constituent materials. "Substantially seals" means sealing that is sufficient to prevent entry of most insects, arachnids, and other common pests. More specifically, the sealing mechanism prevents entry of pests to the extent that the sealing mechanisms proposed herein are capable. It should be understood that some sealing mechanisms will seal more completely than others, but the overall inventive concept For purposes of comparison, gloves that utilize elastic or draw string around the hand entry portion are not considered to have a sealing mechanism because they do not substantially seal the hand receiving opening.”
	As such, while Pando does state wherein elastic and drawstrings are not considered to form a sealing mechanism by themselves, in comparison to other fastening mechanisms such as zippers, zip seals, and hook and loop fasteners, which are considered to form a sealing mechanism; Pando does not teach wherein the glove must not contain any elastic materials, as asserted by Applicant.
	Applicant further argues that “there is no specific mention or teaching in Pando for combining elastic with a sealing mechanism as suggested by the Office” (see page 2 of Applicant’s Remarks).
However, the Examiner respectfully disagrees, and notes that the motivation for modifying a primary reference need not come from the primary reference itself, but may come from a secondary reference. In re Laskowski, 10 USPQ2d 1397 (Fed. Cir. 1989). In this case, Zhu provides a clear motivation for using elastomeric material within a cuff of the glove, i.e., “Zhu further teaches wherein it is well-known to use elastomeric materials to form a cuff portion of a glove, so as to provide additional gripping/compression in the cuff” (see paragraph 0031 of Zhu and at least page 9 of the Non-Final Rejection, emphasis added).
The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP 707.07(f) and MPEP 2145(111).
Applicant further argues that it is improper to state that substituting Pando’s hook and loop fasteners for Serbu’s magnets would be a simple substitution of one fastener for another, since Serbu’s magnets have a different fastening configuration (see pages 3-4 of Applicant’s Remarks).
The Examiner respectfully disagrees. The Examiner respectfully notes that the Non-Final Rejection does not merely rely upon the rationale of substituting known fasteners to establish obviousness. Rather, the Office Action clearly states on pages 7-8 that: “Therefore, based on Serbu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s hook and loop fasteners to be magnetic fasteners, as doing so would provide a fastening assembly that that can be opened and closed without manual manipulation. Furthermore, such a modification would be nothing more than a simple substitution of one known fastener for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 (emphasis added).” However, to emphasize the motivation provided by Serbu, the Examiner has removed the auxiliary statement regarding the simple substitution of one known fastener for another, in the updated rejection(s) below. It is noted that the basic thrust of the rejection remains the same, and this deletion should not be construed as forming a new grounds of rejection. See MPEP 1207.03(a)(II).

	The Examiner respectfully disagrees. As noted in the Non-Final Rejection on pages 3-4, “claim 1 as presently amended does not require the magnetic closure and glove body panels to be in the specific overlapping configuration as shown in Applicant’s Figures. Additionally, the modification proposed in the Final Rejection does not involve changing the configuration of the closure from abutting to overlapping, or vice versa.”
Furthermore, as also noted in the Non-Final Rejection on pages 4-5, “Serbu’s ‘abutting’ arrangement can also be considered as ‘overlapping’ in the transverse direction, i.e., a left-right direction of Fig. 3 (see below). Therefore, while Serbu may teach against overlapping in an up-down direction (i.e., one panel placed on top of the other), Serbu’s magnets 21, 22 are, in fact, overlapping in the transverse direction, in a very similar manner to what is shown in Applicant’s Figure 4 (see below), albeit shown rotated 90 degrees. The Examiner further notes that while Serbu’s surrounding garment panels 11, 12 are shown schematically in Fig. 3 as extending horizontally, the garment panels 11, 12 are also shown to flexibly extend downwards from the fastening assembly in use, as seen in Fig. 1 (see below).”

    PNG
    media_image1.png
    431
    452
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    257
    447
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    572
    419
    media_image3.png
    Greyscale


Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) See MPEP 2145 (VI). In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Because Applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
See updated rejection(s) below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pando (US PG Pub 2007/0067890) in view of Serbu (US Patent No. 3,827,019), further in view of Zhu (US PG Pub 2010/0186455).
Regarding claim 1, Pando teaches a glove (100) having a glove body (portion of glove 100 configured to cover the wearer’s fingers, palm, and back of hand, see Fig. 1) and a cuff (“inner collar” as described in paragraph 0012, including 140 and 160), the cuff further defining an opening in the glove (generally denoted by reference character 130, see Fig. 1) and having a circumferential inner surface that faces a body when worn (collective surfaces of cuff 140, 160 having fasteners 110, 120, which face the inside of the cuff, see Fig. 1 and paragraphs 0012-0013), the cuff being further provided with a plurality of fasteners (110, 120), wherein when the glove is not being worn, the fasteners compress the cuff and close the opening (see paragraphs 0002-0005 and 0012-0013).
Pando discloses wherein the fasteners may comprise known fasteners in the art such as hook and loop fasteners, zippers, or zip seals (see paragraph 0013), but fails to disclose wherein the fasteners are magnetic pieces, wherein when the glove is not being worn, the glove is self-occluding by the attraction of the magnetic pieces that compress the cuff and close the opening.
However, Serbu teaches a fastening assembly for an opening (along 17) of a garment (see Figs. 1-3 and 6), the fastening assembly comprising opposing inner surfaces (13, 14) and a plurality of magnetic pieces (21, 22) that compress and close the opening between the opposing inner surfaces (see Figs. 1-3 and 6 and column 4, line 12 – column 5, line 46), such that the garment is self-occluding by the attraction of the magnetic pieces (see column 2, lines 6-36; column 3, lines 19-29; and column 4, line 48 – column 5, line 46), so as to provide a fastening 
Therefore, based on Serbu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s hook and loop fasteners to be magnetic fasteners, as doing so would provide a fastening assembly that that can be opened and closed without manual manipulation.
Regarding the limitation “wherein when the glove is not being worn, the glove is self-occluding by the attraction of the magnetic pieces that compress the cuff and close the opening,” Pando and Serbu together teach a glove with strong magnets at the opposing inner surfaces of the glove opening, the magnets being configured to attract one another via magnetic force such that the opening can be opened and closed without manual manipulation (see column 2, lines 6-36; column 3, lines 19-29; and column 4, line 48 – column 5, line 46 of Serbu, and location of corresponding fasteners 110, 120 in Fig. 1 of Pando). As such, Pando and Serbu together teach a glove that is capable of being used to be self-occluding by the attraction of the magnetic pieces that compress the cuff and close the opening, when the glove is not being worn. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is further noted that the recitation of “wherein when the glove is not being worn, the glove is self-occluding by the attraction of the magnetic pieces that compress the cuff and close the opening” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Pando and Serbu together teach the structure as claimed, and Serbu further teaches wherein the opening is configured to be self-occluding (see above), and therefore the glove together taught by Pando and Serbu would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Pando also fails to disclose wherein the glove comprises cut-resistant fibers. Pando is silent as to the material of the glove.
However, Zhu further teaches a glove (1) having a glove body (2, 3) and a cuff (4), wherein the glove is made of cut-resistant fibers (see paragraphs 0018-0023), so as to provide cut protection to the wearer when wearing the glove (see paragraphs 0002-0005 and 0019).
Therefore, based on Zhu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s glove to comprise cut-resistant fibers, as doing so would provide cut protection to the wearer when wearing the glove.
Pando and Serbu fail to explicitly disclose wherein the plurality of magnetic pieces are distributed in the cuff in a manner that allows for stretching of the cuff during donning of the glove.
However, Serbu further teaches wherein the magnetic pieces (21, 22) are distributed in a spaced-apart manner (see Fig. 1 and column 4, lines 11-32) rather than in a continuous block or strip, and Zhu further teaches wherein it is well-known to use elastomeric materials to form a cuff portion of a glove, so as to provide additional gripping/compression in the cuff (see paragraph 0031).

It is noted that the recitation of “in a manner that allows for stretching of the cuff during donning of the glove” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Pando, Serbu, and Zhu together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 2, the modified glove of Pando (i.e., Pando in view of Serbu and Zhu) is further disclosed wherein the cuff (“inner collar” of Pando) is compressed by the attraction of the magnetic pieces (21, 22 of Serbu) on opposing sides of the cuff (see Fig. 1 and paragraphs 0012-0013 of Pando; Figs. 1-3 and column 4, line 12- column 5, line 46 of Serbu; and rejection of claim 1 above).

Regarding claim 3, the modified glove of Pando (i.e., Pando in view of Serbu and Zhu) is further disclosed wherein the opening (130 of Pando) is closed by contact of opposing inner 

Regarding claim 5, the modified glove of Pando (i.e., Pando in view of Serbu and Zhu) is further disclosed wherein the magnetic pieces (21, 22 of Serbu) are distributed in a circumferential pocket (pocket formed by hems 23, 24 of Serbu) formed in the cuff (“inner collar” of Pando; see Fig. 1 of Pando, and Figs. 1-2 and column 5, lines 11-46 of Serbu).

Regarding claim 6, Pando, Serbu, and Zhu together teach the limitations of claim 1, as discussed above, and further teach wherein the magnetic pieces (21, 22 of Serbu) are distributed in a band (23, 34 of Serbu) that is incorporated into the cuff (“inner collar” of Pando; see Fig. 1 of Pando, and Figs. 1-2 and column 5, lines 11-46 of Serbu), but fail to explicitly teach wherein the band is elastomeric. Serbu is silent as to the exact material of the band.
However, Zhu further teaches wherein it is well-known to use elastomeric materials to form a cuff portion of a glove, so as to provide additional gripping/compression in the cuff (see paragraph 0031).
Therefore, based on Zhu’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed the cuff band from an elastomeric material, as doing so would provide additional gripping/compression in the cuff. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pando, Serbu, and Zhu, as applied to claim 1 above, further in view of Albert (US PG Pub 2009/0178245).
Regarding claim 4, Pando, Serbu, and Zhu together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the magnetic pieces are sewn into the cuff. Instead, Serbu teaches wherein the magnetic pieces are secured via bonding (see column 5, lines 11-25)
However, Albert teaches a fastening assembly for an opening of a garment (see Figs. 1 and 3 and Abstract), comprising a plurality of magnetic pieces (12, 14) that are sewn, adhered, or secured by other suitable means into folded edges (20, 22) of the garment opening (see Fig. 3 and paragraphs 0018-0020), so as to maintain the orientation of the magnetic pieces along the opening (see paragraph 0018).
Therefore, based on Albert’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Serbu’s magnetic pieces to be sewn rather than bonded into the cuff, as such a modification would be nothing more than a simple substitution of one known securing/fastening method for another, for maintaining the orientation of the magnetic pieces along the opening. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pando, Serbu, and Zhu, as applied to claim 1 above, further in view of Horton (US PG Pub 2014/0130233).
Regarding claim 8, Pando, Serbu, and Zhu together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the cuff comprises metal pieces.
However, Horton teaches a fastening assembly (16) for an opening (24) of a garment (see Figs. 1-3), the fastening assembly comprising opposing inner surfaces (38, 40) and a plurality of magnetic fasteners (42, 44) that compress and close the opening between the opposing inner surfaces (see Figs. 1-3 and paragraphs 0024-0030), wherein the plurality of magnetic pieces may include either pairs of magnets having opposite polarities, or magnets paired with metallic articles that are magnetically attracted to the magnets (see paragraph 0031), as both arrangements would provide a magnetic attraction for closing the opening (see paragraphs 0024-0031).
Therefore, based on Horton’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Pando’s cuff to further include metal pieces, as such a modification would be nothing more than a simple substitution of one known magnetic fastening arrangement for another, for providing a magnetic attraction for closing the opening. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

	Regarding claim 9, the modified glove of Pando (i.e., Pando in view of Serbu, Zhu, and Horton) is further disclosed wherein the magnetic pieces and metal pieces are on opposing sides of the cuff (opposing sides of “inner collar” of Pando, as modified in claim 1 above, see paragraph 0031 of Horton and note above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732